UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB (Mark one) |X| ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: September 30, 2007 or | | TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-30058 AMERICAN WENSHEN STEEL GROUP, INC. (Exact name of small business issuer in its charter) Delaware 04-2621506 (State or other jurisdiction of incorporation ororganization)(IRS Employer Identification No.) 100 Wall Street, 15th Floor, New York, NY10005 (Address of principal executive offices)(Zip Code) Issuer's telephone number: (212) 232-0120 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.0001 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes ||No |X| Check whether the issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that theregistrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X]No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to thebest ofregistrant'sknowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or anyamendment to this Form 10-KSB.[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The issuer’s revenues for its most recent fiscal year were $1,162,555 The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of February 7, 2008 was $67,185,700. The number of shares outstanding of the issuer’s common stock, as of February 7, 2008 was 20,478,400. DOCUMENTS INCORPORATED BY REFERENCE:Portions of the Registration Statement on Form SB-2, as amended, of HXT Holdings, Inc. (File No. 333-146796) have been incorporated by reference into the following sections of this Report:Item 1 – Description of Business, Item 2 – Description of Property, and Item 9 – Directors and Executive Officers of the Registrant. Transitional Small Business Disclosure Format (check one): Yes || No |X| - 1 - PART I CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Report contains certain forward-looking statements regarding American Wenshen Steel Group, Inc. (“American Wenshen”), its business and its financial prospects.These statements represent Management’s present intentions and its present belief regarding the Company’s future.Nevertheless, there are numerous risks and uncertainties that could cause our actual results to differ from the results suggested in this Report.A number of those risks are set forth in the section of this report titled “Managements Discussion and Analysis – Risk Factors That May Affect Future Results.” Because these and other risks may cause American Wenshen’s actual results to differ from those anticipated by Management, the reader should not place undue reliance on any forward-looking statements that appear in this Report.Readers should also take note that American Wenshen will not necessarily make any public announcement of changes affecting these forward-looking statements, which should be considered accurate on this date only. ITEM 1.
